DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 03/22/2021.
In a preliminary amendment, claims 1-20 were amended, claim 21 was canceled and no claims were newly added.
Claims 1-20 have been examined on their merits.


Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 is objected to because of the following informalities: The acronyms Col I and Col Ill in line 2 of the claim should be spelled out that their first occurrence in the claims for purposes of clarity (i.e. “collagen I: collagen III (Col 1: Col Ill)”).

  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the prebiotic" in lines1-2.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of a prebiotic in parent claims 10 and 1.
For examination purposes claim 13 will be interpreted as if it were dependent upon claim 12 which does recite a prebiotic.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) and 35 USC 102(a)(2) as being anticipated by Burcelin et al (US 2014/0348796).
The applied reference has a common inventor and a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1, 3, 4, Burcelin ‘796 claim a method of treating myocardial infarction in a mammal comprising administering to a mammal in need the bacterium Lactobacillus salivarius (page 14 claim 10). Since this method is treating a cardiac dysfunction with the claimed bacterium it is deemed to include an effective amount.
Regarding claim 8, Burcelin ‘796 are silent with regard to the effect of the method on the expression ratio of Col |: Col Ill, however Burcelin is carrying out the same active method steps as those claimed by Applicant and is therefore deemed to inherently have the same effect.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on /n re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps and therefore the effect on the expression ratio of Col | : Col Ill is deemed to be the same.
Therefore the teaching of Burcelin ‘796 anticipates Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burcelin et al (US 2014/0348796).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Based upon the earlier publication, it constitutes prior art under 35 U.S.C. 102(a)(1) as well.
Regarding claim 9, Burcelin ‘796 teach the method of claim 1 as described above and further include wherein the mammalian subjects ingest a high fat diet (page 3 para 61-72, page 6 para 110).
Regarding claim 10, Burcelin ‘796 teach wherein the subject is human (page 5 para 107).
Regarding claims 14-18, Burcelin ‘796 teach wherein the bacterium is administered as a food product, dietary supplement or medicament (pharmaceutical) (page 2 para 31) and as a component in yoghurt (yogurt) (page 5 para 101).
Regarding claim 11, Burcelin ‘796 teach wherein the product containing the bacterium (dietary supplement) comprises one or more further probiotics (page 2 para 31, page 14 claim 10).
Regarding claims 12-13, Burcelin ‘796 teach wherein the product containing the bacterium (dietary supplement) comprises a prebiotic, polydextrose (page 11 para 191, para 195, page 14 claim 10, page 15, claims11-12).
Regarding claims 19-20, Burcelin ‘796 teach wherein the bacterium administered, including Lactobacillus, is at a dosage of 10° to 10'* CFU of microorganism/dose (page 5 para 101) with ratios of bacterium that allow the claimed Lactobacillus to be present within Applicant’s claimed range (page 5 para 105). The lactobacillus bacteria may be present in any ratio capable of achieving the desired therapeutic effect (page 5 para 105).
The specific combination of features claimed is disclosed within the broad genera of mammalian condition, species of Lactobacillus, type of mammal, type of product, type of prebiotic and dosage and administration strategies taught by Burcelin ‘796, but such “picking and choosing’ within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSA v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (/d.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of mammalian condition, species of Lactobacillus, type of mammal, type of product, type of prebiotic and dosage and administration strategies from within the disclosure of Burcelin ‘796 to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
Therefore the teaching of Burcelin ‘796 renders obvious Applicant’s invention as claimed.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (8) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.





Claims 1, 3-4, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burcelin (US 2011/0189149).
Regarding claims 1, 14-18, Burcelin ‘149 teach treating cardiovascular disease with a food product, dietary supplement or medicament (pharmaceutical) containing a probiotic (page 2 para 14). This probiotic can include Lactobacillus salivarius (page 4 para 62) and can be a component of yoghurt (yogurt) (page 4 para 69, page 8-9 para 141-142, 145).
Regarding claims 3-4, Burcelin ‘149 teach that the cardiovascular disease being treated includes myocardial infarction (page 5 para 77, para 83, para 85).
Regarding claim 8, Burcelin ‘149 are silent with regard to the effect of the method on the expression ratio of Col I: Col Ill, however Burcelin ‘149 are carrying out the same active method steps as those claimed by Applicant (administering Lactobacillus salivarius to treat cardiovascular disease) and are therefore deemed to inherently have the same effect.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on /n re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps and therefore the effect on the expression ratio of Col | : Col Ill is deemed to be the same.
Regarding claim 9, Burcelin ‘149 teach wherein the mammalian subjects ingest a high fat diet (page 6, para 94).
Regarding claim 10, Burcelin ‘149 teach wherein the subject is human (page 5 para 73.
Regarding claim 11, Burcelin ‘149 teach wherein the product containing the bacterium (food product, dietary supplement, or medicament) comprises one or more further probiotics (page 2 para 14).
Regarding claims 12-13, Burcelin ‘149 teach wherein the product containing the bacterium (dietary supplement) comprises a prebiotic, polydextrose (page 10, para 183- page 11 para 184).
Regarding claims 19-20, Burcelin ‘149 teach wherein the bacterium administered, including Lactobacillus, is at a dosage of 10° to 10'* CFU of microorganism/dose (page 4 para 68-72).
The specific combination of features claimed is disclosed within the broad genera of mammalian condition, species of Lactobacillus, type of mammal, type of product, type of prebiotic and dosage and administration strategies taught by Burcelin ‘149, but such “picking and choosing’ within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSA v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (/d.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” /d. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of mammalian condition, species of Lactobacillus, type of mammal, type of product, type of prebiotic and dosage and administration strategies from within the disclosure of Burcelin ‘149 to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
Therefore the teaching of Burcelin ‘149 renders obvious Applicant’s invention as claimed.


Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burcelin (US 2011/0189149) as applied to claims 1, 3-4, 8-20 above, and further in view of Klaenhammer et al (US 2013/0224153)
Burcelin ‘149 renders obvious Applicant’s invention as described above.
Burcelin ‘149 does not specifically mention wherein the cardiac dysfunction being treated includes dilated cardiomyopathy or inflammatory heart diseases such as endocarditis and myocarditis.
Klaenhammer teach methods and composition for treating inflammatory disorders by administering a composition comprising a recombinant bacterium (abstract, page 1 para 6). The composition can also include a probiotic, such as Lactobacillus salivarius (page 3 para 23, 26). The inflammatory disorders to be treated include heart diseases, such as myocardial infarction, endocarditis, dilated cardiomyopathy and myocarditis (page 9 para 74).
One of ordinary skill in the art would have been motivated to include treating inflammatory heart diseases, such as dilated cardiomyopathy, endocarditis and myocarditis in the method of Burcelin ‘149 because Klaenhammer teach that these disorders can be treated with bacterium such as Lactobacillus salivarius and Burcelin ‘149 is treating inflammatory muscle conditions with Lactobacillus salivarius as well. One of ordinary skill in the art would have had a reasonable expectation of success because bot Burcelin ‘149 and Klaenhammer teach that suitable inflammatory muscle conditions for inclusion in their method include myocardial infarction
Therefore the combined teachings of Burcelin ‘149 and Klaenhammer et al render obvious Applicant’s invention as claimed.



Claims 1-4, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burcelin (US 2011/0189149) in view of Olmstead et al (US 2014/0079676).
Regarding claims 1-4 and 8-20, Burcelin ‘149 renders obvious Applicant’s invention as described above.
Burcelin ‘149 does not include a specific embodiment with Lactobacillus salivarius Ls-33.
Olmstead teach methods of treating obesity related disorders that include heart disease, including myocardial infarction, by administering probiotic compositions (pages 2-3 , para 13 and para 27). The preferred probiotics include L. salivarius Ls-33 which are well known to those skilled in the art (page 4 para 41).
One of ordinary skill in the art would have selected Lactobacillus salivarius from the list of potential probiotics in the method of Burcelin ‘149 because Olmstead suggest that this is a suitable and beneficial species of probiotic for use in the treatment of disorders such as myocardial infarction (cardiovascular disease). One of ordinary skill in the art would have selected Lactobacillus salivarius Ls-33 as the strain for use in the method of Burcelin ‘149 because Olmstead teach that this strain is preferred because it is well known to those skilled in the art of treating obesity related diseases such as heart disease. One of ordinary skill in the art would have had a reasonable expectation of success because both Burcelin ‘149 and Olmstead suggest using lactobacillus salivarius for the treatment of heart disease such as myocardial infarction.
Therefore the combined teachings of Burcelin ‘149 and Olmstead et al render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/666,034 in view of Olmstead et al (US 2014/0079676).
The claims of copending application ‘034 are drawn to a method of treating myocardial infarction by administering to a mammal a bacteria mixture containing Bifidobacterium or a mixture thereof and include Lactobacillus salivarius as a potential inclusion in the mixture.
Copending claims of ‘034 do not specifically include a combination containing Lactobacillus salivarius Ls-33 and all the additional features of dosage, specie of subject and administration type.
Olmstead teach methods of treating obesity related disorders that include heart disease, including myocardial infarction, by administering probiotic compositions (pages 2-3 , para 13 and para 27). The preferred probiotics include L. salivarius Ls-33 which are well known to those skilled in the art (page 4 para 41). Olmstead suggest the same subject of humans, overlapping dosage ranges and dietary supplement as option for administration type.
One of ordinary skill in the art would have selected Lactobacillus salivarius from the list of potential probiotics in the method of copending application ‘986 because Olmstead suggest that this is a suitable and beneficial species of probiotic for use in the treatment of disorders such as myocardial infarction (cardiovascular disease). One of ordinary skill in the art would have selected Lactobacillus salivarius Ls-33 as the strain for use in the method of copending application ‘986 because Olmstead teach that this strain is preferred because it is well known to those skilled in the art of treating obesity related diseases such as heart disease. One of ordinary skill in the art would have had a reasonable expectation of success because both the copending application ‘986 and Olmstead suggest using lactobacillus salivarius for the treatment of heart disease such as myocardial infarction.
Therefore the combined teachings of copending application ‘034 and Olmstead et al render obvious Applicant’s invention as claimed.
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burcelin et al (US 2012/0107291), “Bifidobacteria for Treating Diabetes and related Conditions’.
Burcelin et al., (WO 2010/146568), “Bifidobacteria for Treating Diabetes and related Conditions’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632